                                            Case 4:21-cv-02917-HSG Document 17 Filed 09/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CHRISTIAN OWENS,                                Case No. 21-cv-02917-HSG
                                   8                     Plaintiff,                         ORDER GRANTING REQUEST TO
                                                                                            RESET BRIEFING SCHEDULE
                                   9              v.
                                                                                            Re: Dkt. No. 16
                                  10        D. FUGATE,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Good cause being shown, the parties’ joint request to reset the briefing schedule is

                                  14   GRANTED. Defendant Fugate shall file his dispositive motion by November 16, 2021.

                                  15   Plaintiff’s opposition to the dispositive motion must be filed with the Court and served upon

                                  16   defendant Fugate no later than December 14, 2021. Defendant Fugate’s reply brief is due fourteen

                                  17   days from the time the Court files Plaintiff’s opposition on the Court’s electronic docket.

                                  18           Defendants Bellinger, Frawley and Sherman are DISMISSED from this action. In the
                                  19   Court’s July 15, 2021 screening order, the Court dismissed with leave to amend the First

                                  20   Amendment retaliation claim against defendants Bellinger, Frawley, and Sherman. The Court

                                  21   instructed Plaintiff that if he wished to amend his claim against these defendants, he must file an

                                  22   amended complaint by July 13, 2021. Dkt. No. 7 at 4-6. Plaintiff was instructed that the failure to

                                  23   file an amended complaint in the time provided would result in the dismissal of these defendants

                                  24   from this action without further notice to Plaintiff. The Clerk shall terminate defendants

                                  25   Bellinger, Frawley, and Sherman from this action.

                                  26   //
                                  27   //

                                  28   //
                                          Case 4:21-cv-02917-HSG Document 17 Filed 09/21/21 Page 2 of 2




                                   1         This order terminates Dkt. No. 16.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 9/21/2021

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
